DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 3/2/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome all prior objections.

Regarding the prior 112(b) rejection of claim 1, the examiner held that the claim was ambiguous as to whether or not Applicant intends to invoke 112(f) given that the claim used clear "means-plus-function" language, but dependent claims 5, 6, 15, & 16 further narrowed the "means" to specific structure, thus making the invocation of 112(f) unclear. Applicant responds:
"However, the "means" term of said claim is not preceded by a structural modifier. Also, the "means" term of said claim is not modified by any structure or material for achieving the claimed function. Accordingly, the Applicant respectfully requests that the Examiner decline to extend to the claims, as amended those rejections which are grounded upon ambiguity in invocation of 35 U.S.C. § 112(f)."

The examiner takes this as a statement of Applicant's intent to invoke 112(f) and the examiner applies that interpretation below in claim 7.
 
Regarding the prior art rejections over US 1,543,266 (Powell), and independent claim 7, Applicant remarks:
Powell '266 as being such tongue. However, the Examiner also identifies such tangs 6 as the hinge subject matter/limitation of section (c) of cancelled Claim 1.
	"The Applicant respectfully asserts that the Examiner could have appropriately declined to enter a finding that Powell's single tang 6 constitutes two separate structural limitations of unamended Claim 1 (i.e., such claim's tongue component and such claim's hinge component). Upon such declination, the Examiner could have appropriate declined to cite Powell '266 as a reference anticipating unamended Claim 7, and unamended Claim 7 could have been appropriately allowed."

The examiner is respectfully obliged to note that the manner in which they disparage the rejection is equally applicable to how they recite claim 9: "said joint comprises a tang, and wherein the tang comprises a lateral end of the tongue and groove combination's tongue". In other words, claim 9 requires that a separately recited structural component ("said joint comprises a tang") is expressly defined by another previously recited component ("the tang comprises a lateral end of the tongue"). Similarly, clause (c) of claim 7 recites "concavities respectively formed by the seam's longitudinal and oppositely longitudinal faces. There is nothing improper about drawing claimed elements to features of the prior art which are defined by / sub-elements of larger prior art structure which is also drawn to larger claimed elements. That is all that was done with respect to the prior art. Looking at figure 1 of the present case, "tongue portion 10" is part of both the joint, the tongue (as expressly recited in page 9:9-12 and page 10:1-5), and its own specifically claimed feature in dependent claim 10.

Applicant has amended claim 7 to additionally include the limitation that "said tongue and groove combination is positioned between the hinge and the releasable latch". 

Claim Objections
Claim 7 is objected to because of the following informalities: In clause (b), the phrase "the extending oppositely" appears to be a typo of "the seam extending oppositely".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 4, 7, 13, & 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,543,266 (Powell).
Independent claim 7: Powell discloses a tool for holding a well column pipe (Title; "well column pipe" is intended use. Powell is capable of engaging any pipe: page 1, lines 8 & 9), said tool comprising:
(a) a plate (Drawn to "fixed section 1 and a movable section 2" together. The claim expressly requires a separation entirely through the "plate" as described below) having a lateral end (upper side of 1 & 2 as viewed in fig 3), an oppositely lateral end (lower side of 1 & 2 as viewed in fig 3), a longitudinal end (left side of 1 as viewed in fig 3), and an oppositely longitudinal end (right side of 1 as viewed in fig 3);
(The vertically extending seam between the lateral ends as defined above. Clearly shown but not initially numbered in fig 2. The seam is collectively formed by 6 & 9 on the right side, and 3 & 4 on the left side) having longitudinal (left side of the seam as viewed in figs 2 & 3, formed by the plurality of 6 & 9 together) and oppositely longitudinal faces (right side formed by the plurality of 3 & 4 together), the [seam] extending oppositely laterally from the plate's lateral end (figs 2 & 3), said seam dividing the plate into longitudinal ("section 1") and oppositely longitudinal segments ("section 2");
(c) longitudinal (4, fig 2) and oppositely longitudinal concavities (Not individually numbered but clearly shown in fig 2 as the concavity formed between the plurality of "tongues 6" on the lateral sides and generally occupied by the element number 13 and its associated lead line. This is clearly a recess formed in the boundary between the two halves 1 & 2. The examiner notes that the claim does not require that both concavities are semicircular. It is improper to import such a limitation into the claim where not required, as Applicant notes in the final paragraph of the present specification) respectfully formed by the seam's longitudinal and oppositely longitudinal faces (ibid);
10(d) a hinge connected operatively to the plate (defined by "sides 3", "tongues 6" and "pin 8" on the lower side as viewed in figs 2 & 3), the hinge being positioned at a lateral end of the seam (ibid; the examiner notes that this interpretation is further supported by dependent claim 9 which expressly recites this exact combination of "tongue of a tongue and groove forming a hinge tang");
(upper "pin 8" as viewed in figs 2 & 3 - page 1, lines 59-61), the releasable latch being positioned at an oppositely lateral end of the seam (ibid);
(f) at least a first jaw (either one of "jaw 4" or "jaw 12" - page 1, lines 62-69) fixedly attached to or formed wholly with a segment 15selected from the group consisting of the plate's longitudinal segment and the plate's oppositely longitudinal segment (Both jaws 4 & 12 fit this limitation. Pivoting of the jaw relative to the plate is clearly not excluded by this clause per present dependent claims 15 & 16), said jaw being adapted for frictional engagement with the well column pipe (page 1, lines 62-69); and 

    PNG
    media_image1.png
    285
    501
    media_image1.png
    Greyscale
(g) means for driving the well column pipe against the at least first jaw (page 1, lines 62-69), wherein one of the faces among the seam's longitudinal and oppositely longitudinal faces forms a groove component (grooves are not individually numbered but formed by "sides 3" and clearly shown as accepting "tongue 6" in figs 1 & 4) of a tongue and groove 10combination (ibid), wherein the other face among the seam's longitudinal and oppositely longitudinal faces forms a tongue component ("tongue 6" - figs 1 & 4) of said tongue and groove combination, and wherein said tongue and groove combination is positioned between the hinge and the releasable latch (Shown in the annotated version of fig 3 below A portion of each "tongue 6" and its associated groove in "sides 3" are clearly shown between the upper and lower pins 8. It is moot that this is a relatively small portion).

	Claim 3: The tool of Claim 7 further comprising a second jaw fixedly attached to or formed 10wholly with the plate's other segment (the other one of jaw 4 or jaw 12).

	Claim 4: The tool of Claim 3 further comprising a plurality of column pipe biting teeth (clearly shown in figs 4 & 5; "toothed or serrated to engage with a pipe 5" - page 1, lines 38-39), said teeth extending from a jaw selected from the group consisting of the at least first jaw 15and the second jaw (both jaws: figs 4 & 5).

	Claim 13: The tool of Claim 4 wherein each tooth among the plurality of column biting teeth 15comprises a "V" ridge (Clearly shown as "V" shaped in figs 4 & 5. "Toothed or serrated" - page 1, line 39).

	Claim 15: The tool of Claim 7 wherein the means for driving the well column pipe against the at least first jaw comprise a second hinge connected operatively to the at least first jaw (hinge between 10 & 11 - figs 1, 4, & 5).

	Claim 16: The tool of Claim 15 wherein the at least first jaw comprises a pivot arm (body of 12) having proximal (rear end of 13 - fig 5) and distal ends (gripping end 14), wherein the second hinge is positioned at the pivot arm's proximal end (figs 1 & 5), and (fig 4).

	Claim 17: The tool of Claim 16 further comprising a second jaw fixedly attached to or formed wholly with the plate (fixed jaw defined by 4: figs 2-4), the second jaw being positioned oppositely from the at 15least first jaw (ibid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,543,266 (Powell).
	Claim 8: Powell discloses all the limitations of the parent claims but does not expressly disclose the dimensions of the tongue 6. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to have a tongue length of between ¾ and 1 ½ inches, since it has been held that where the general conditions of a claim are disclosed in the prior art (a tongue in a tongue-and-groove connection, said tongue inherently having a length/extension), discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	First, Powell does not expressly disclose this length, but a length is inherently required in actual construction, thus forcing the artisan to select a length. This length is clearly result effective as it must be dimensioned correctly to allow for the hinge to work. In other words, an extension that is too short or too long will interfere with the hinge operation, but also must be sturdy enough to support the apparatus.

	Claim 9: The tool of Claim 8 wherein the hinge comprises a first clevis joint (figs 1 & 4 with pull pin 8), wherein said joint comprises a tang ("tongue 6" - figs 1, 2, & 4), and wherein the tang comprises a lateral end of the tongue and 20groove combination's tongue (ibid).

	Claim 10: The tool of Claim 9 wherein a lateral end of the tang is circularly relieved (Clearly shown but not individually numbered in fig 2. Both tongues 6 are circularly relieved to allow for hinged movement).

	Claim 11: The tool of Claim 10 wherein the releasable latch comprises a second clevis joint (both joints / hinges are clevis joints with pull pins 8: figs 1-3).

	Claim 12: The tool of Claim 11 wherein the second clevis joint comprises a pull pin ("pin 8" - page 1, lines 41-46) and 10alignable eyes combination (not individually numbered but clearly shown in figs 1 & 2), and wherein said combination's alignable (ibid).

	Claim 14: Powell discloses all the limitations of the parent claims, and further clearly shows a distance between the upper and lower teeth (figs 4 & 5),  but does not expressly disclose the distance between the upper and lower teeth.
	However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to make the toothed surface, and thus the distance between the upper and lower teeth, a distance between ½ inch and 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
	As similarly discussed for claim 8 above, a distance is clearly shown and a selection of an exact length must inherently be chosen in construction. This is clearly a result effective variable as the surface area / number of teeth engaging the pipe will determine its gripping strength. So depending on the weight of the pipe column to be supported, a longer or shorter toothed section may be desirable.


Claims 5, 6, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  US 1,543,266 (Powell) in view US 540,093 (Fitzgerald).
Claim 5: Powell discloses all the limitations of the parent claim but does not expressly disclose those of the present.
However, Fitzgerald discloses a tool for holding a well column pipe (Title; "well column pipe" is intended use), said tool comprising:
(a) a plate (Defined by 3 & 18 together - figs 1, 2, & 5. The claim expressly requires a separation entirely through the "plate" as described below) having a lateral end (left side as viewed in fig 1 & generally defined by 22), an oppositely lateral end (right side as viewed in fig 1), a longitudinal end (upper end of 3 as viewed in fig 1), and an oppositely longitudinal end (lower end of 18 as viewed in fig 1);
(b) a seam extending oppositely laterally from the plate's lateral end (a seam or gap between 3 & 18 is clearly shown in fig 1), said seam dividing the plate into longitudinal (3) and oppositely longitudinal segments (18);
10(c) a hinge connected operatively to the plate (Drawn to the unnumbered hinge between 16 & 18 as viewed in fig 5; page 1, lines 75-78), the hinge being positioned at a lateral end of the seam (figs 1 & 5);
(d) a releasable latch connected operatively to the plate ("oblong loop 21 of a link 22" - page 1, lines 80-81 & fig 1), the releasable latch being positioned at an end of the seam (ibid);
(e) at least a first jaw (any one of "movable clamping jaw 5" - figs 1 & 3 - "inner edge provided with angular teeth 18" - fig 5 - and "tongue 32" - figs 1 & 6) fixedly attached to or formed wholly with a segment 15selected from the group consisting of the plate's longitudinal segment and the plate's oppositely longitudinal segment (All are attached to their respective plates. "Fixedly" can not be construed to exclude relative motion as evidenced by at least dependent claim 16), said jaw being adapted for frictional engagement with the well column pipe (fig 1); and 
(f) means for driving the well column pipe against the at least first jaw (can be drawn to hinge 30 & 31, or the vise screw 12, both of which clamp the pipe);
wherein the means for driving the well column pipe against the at least first jaw comprise a screw (screw 12) and coupling nut ("15 designates a movable cross head, provided with a central right handed screw threaded opening, through which the said screw passes…" - page 1, lines 66-70) combination , said combination's 20screw being attached to the at least first jaw (fig 1; the screw 12 is directly attached to 5 and indirectly attached to 32 & 19. The claim does not require direct contact between the screw and first jaw, and said combination's coupling nut being attached to the selected segment (ibid).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the screw actuation means taught by Fitzgerald in the clamp taught by Powell. Fitzgerald also teaches a rotatable jaw (32) and teaches the screw means for the opposing jaw (fig 1; ¶ bridging pages 1 & 2). Modifying Powell's stationary / fixed jaw 4 to be screw actuated allows the operator to additionally tighten the clamping force between the jaws while still allowing for the flexibility of the hinged jaw (¶ bridging pages 1 & 2). The examiner also respectfully notes the Supreme Court holdings in KSR: "f a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability" (MPEP §2141, subsection I).

	Claim 6: The tool of Claim 5 further comprising turning means connected operatively to an 5end of the screw and coupling nut combination's screw ("operating bar 14" - fig 1 of Fitzgerald).

	Claim 18: Powell discloses all the limitations of the parent claim but does not expressly disclose those of the present. However Fitzgerald discloses a pipe holder (as described for claim 5 above and respectfully not repeated again here in the interest of brevity), with pivoting first jaw ("tongue 32") and a second jaw (5, figs 1 & 3) fixedly attached to ("fixedly attached" can not reasonably be construed to exclude relative movement in light of the disclose and dependent claim 18) or formed wholly with the plate (fixedly attached to plate portion 3), the second jaw being positioned oppositely from the at 15least first jaw (fig 1);
	wherein the second jaw is fixedly attached to the plate (5 is "fixedly attached" to plate portion 3. "Fixedly attached" can not reasonably be construed to exclude relative movement in light of the disclose and the subsequent limitations), and wherein said fixed attachment comprises a jack screw actuator (12 & 15, fig 1) adapted for alternatively 20moving the second jaw toward and away from the at least first jaw (ibid).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the screw actuation means taught by Fitzgerald in the clamp taught by Powell. Fitzgerald also teaches a rotatable jaw (32) and teaches the screw means for the opposing jaw (fig 1; ¶ bridging pages 1 & 2). Modifying Powell's stationary / fixed jaw 4 to be screw actuated allows the operator to additionally tighten the clamping force between the jaws while still allowing for the flexibility of the hinged jaw (¶ bridging pages 1 & 2). The examiner also respectfully notes the Supreme Court holdings in KSR: "f a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability" (MPEP §2141, subsection I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676